PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 				:
Carimati Di Carimate				:
Application No.  16/873,121			:	ON PETITION
Filed: February 6, 2020			:	
Attorney Docket No.: ACC-10-6 D		:

This is a decision on the “Petition to Correct Filing Date under 37 CFR 1.10” filed on January 4, 2022.

The petition is dismissed. 

Within two months for the mailing date of this decision, applicant may file a request for reconsideration of the petition. Extensions of time under 37 CFR 1.136(a) are not available.

A review of the application file record reveals that a specification entitling the above-noted application to a filing date under 37 CFR 1.53(b) was received in the UPSTO on February 6, 2020. The application was accorded a filing date of February 6, 2020, as memorialized by the Filing Receipt mailed on March 16, 2020. By the instant petition, applicant requests that the application be accorded a filing date of February 3, 2020. In summary, applicant maintains that the application papers were deposited with United States Postal Service (USPS), certified mail on February 3, 2020, intimating that, pursuant 37 CFR 1.10, the application is entitled to a filing date of February 3, 2020.

Applicant’s argument and documentary evidence have been considered but are not persuasive. It is noted that 37 CFR 1.6(a)(2) promulgates the date of receipt and USPS Priority Mail Express date of deposit, and states:

37 CFR 1.6 Receipt of correspondence.

(a) Date of receipt and Priority Mail Express® date of deposit. Correspondence received in the Patent and Trademark Office is stamped with the date of receipt except as follows:

(2) Correspondence filed in accordance with § 1.10 will be stamped with the date of deposit as Priority Mail Express® with the United States Postal Service.

It is further noted that Section 513 of the Manual of Patent Examining Procedure (MPEP) states, in pertinent part:

[t]he statutory authority for the granting of a filing date based on the date of deposit for correspondence sent by Priority Mail Express® and received by the Office is found in section 21(a) of Title 35 of the United States Code.1

The specific rule for obtaining a filing date as of the date of deposit in Priority Mail Express® (rather than the date of receipt at the Office) is 37 CFR 1.10. 

35 U.S.C. 21(a) is limited to correspondence deposited with the United States Postal Service (USPS). The procedure in 37 CFR 1.10 is limited to correspondence deposited in the Priority Mail Express® Post Office to Addressee service of the USPS. There are no similar provisions and no similar benefit can be obtained for correspondence deposited in International Express Mail.

As is made clear by MPEP § 513 noted above, correspondence will be granted a filing date based on the date of deposit for correspondence sent by USPS Priority Express Mail. In order to invoke 37 CFR 1.10 and receive the USPS Priority Mail Express date of deposit as the filing date, the correspondence in question, in this case the original disclosure of an application, must have been deposited with USPS Priority Express Mail, not USPS certified mail or first-class mail. Applicant asserts that the original disclosure of the application was deposited with the USPS certified mail. Neither the statute nor the rules permit an application to be accorded a filing date as of the date of deposit with the USPS certified mail. Thus, the application is properly accorded a filing date of February 6, 2020, i.e., the date of receipt, as that is date on which the specification was received in the USPTO. The petition to accord the application a filing date of February 3, 2020, is dismissed, accordingly.

Further correspondence with respect to this matter should be addressed as follows:


By mail:		Mail Stop Petitions
			Commissioner for Patents
			United States Patent and Trademark Office
			Box 1450
			Alexandria, VA 22313-1450


By facsimile:		(571) 273-8300
			Attn: Office of Petitions

OR VIA EFS-WEB

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222. 

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        					





















    
        
            
        
            
    

    
        1 35 U.S.C. 21   Filing date and day for taking action.
        
        (a) The Director may by rule prescribe that any paper or fee required to be filed in the Patent and Trademark Office will be considered filed in the Office on the date on which it was deposited with the United States Postal Service or would have been deposited with the United States Postal Service but for postal service interruptions or emergencies designated by the Director.